DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Regarding claim 1 as presently recited renders Ca, Mg and REM remain all optional as the lower limit for all three is 0.  This subsequently renders the limitation of claim 11 optional.  If REM is present it would be La, Ce, Pr or a mixture thereof.  However, REM is itself optional in the independent claim (lower limit of 0).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (US 2008/0138232 A1), hereinafter Kangas, originally of record in the Non-Final Rejection dated October 05, 2021.

Regarding claims 1-9 and 11, Kangas teaches a duplex stainless steel alloy (Claim 1; [0015]) with a composition in weight % as shown in the below table and example 5 (Table 1) produces a CRC value range of 18.5-19.0 (Co in table 1 is reported to the nearest whole integer, which allows for “0” to read to 0-0.49, which encompasses the lower limit as claimed in claims 1 and claim 6, further Co is a result effective variable that can be adjusted to be sufficient to reduce precipitation of sigma phase, increase corrosion resistance and structural stability 

Table
Element
Cl. 1
Cl. 2, 5-9 (3) {4}
Kangas [0015] Tbl 1Ex. 5*
Kangas [0015], [0043]+
Rationale to optimize Kanas as result effective variables#
C
≤0.001-0.03

0.015
≤ 0.06
Sufficient to strengthen stainless steel, limited to avoid precipitation of Cr carbides ([0038])
Si
0.001-0.5

0.15
≤ 1.0
Sufficient to act as a deoxidizer and increase floatability, limited to reduce precipitation of intermetallic phase ([0037])

0.001-2.5
0.5-2.2
1.0
0<Mn≤ 3
Sufficient to increase solubility of N, limited to avoid pitting corrosion ([0036])
Cr
30.0<Cr≤ 35.0
30.5-35.0
(30.5-32.0)
{30.5-31.6}
31.0
25-35
Sufficient to improve resistance to corrosion and improve alloy strength, limited to avoid forming intermetallic precipitations ([0032])
Ni
5.5-8.0
6.0-7.5
7.57
4-10
Sufficient to attain desirable content of austenite and ferrite ([0033])
Mo
2.0-2.5

2.5
1-6
Sufficient to improve resistance to corrosion and strength, while limited to avoid forming intermetallic precipitations ([0034])
W
0.001-2.5
0.02-1
2.0
W: 0.1-5% and optionally Cu/W/Co 0.1-10%
Sufficient to improve resistance to corrosion, limited to reduce worsening of inter-crystalline corrosion resistance ([0040])
Co
0.01-0.8
0.02-0.6
0@

Sufficient to reduce precipitation of sigma phase, 

0.001-1.0
0.10-0.40
1.0

Sufficient to improve corrosion resistance, limited to avoid exceeding solubility limit ([0039])
N
0.3-0.6

0.5
0.3-0.6
Sufficient to increase resistance to corrosion, increase structural stability and material strength, limited to avoid risk of porosity ([0035])
Ca
≤ 0.0040


Ca/Mg/Ce total less than 0.1% preferably
Sufficient to obtain melt purification or improve workability of material, limited to avoid harmful effects ([0043])
Mg
≤ 0.0040




REM
≤ 0.1




Fe & unavoidable impurities
remainder

balance
balance
N/A (balance)

*A prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

+Where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

#All elements are result effective variables, which are provide a motivation to experiment to reach a workable product in the claimed ranges (MPEP 2144.05 II. B)

@Co in table 1 is reported to the nearest whole integer, which allows for “0” to read to 0.49, which encompasses the lower limit as claimed in claims 1 and claim 6, further Co is a result effective variable that can be adjusted to be sufficient to reduce precipitation of sigma phase, increase corrosion resistance and structural stability ([0041])

Regarding claim 15, Kangas teaches each limitation of claim 1 as discussed above, and further teaches use of duplex stainless steel in pipes welded together ([0003]). 

Response to Arguments
Applicant’s claim amendments, filed January 05, 2022, with respect to 35 U.S.C. 101 and 112(b) rejec have been fully considered and are persuasive.  The 35 U.S.C. 101 and 112(b) rejections of October 05, 2022 have been withdrawn. 

Applicant's arguments filed January 05, 2022 have been fully considered but they are not persuasive regarding the 35 U.S.C. 103 rejections.  Applicant alleges unexpected results of improved ammonium carbamate corrosion resistance; however no results of a statistical and practical significance are proffered, therefore this allegation is not persuasive.  Examiner’s previous rejection of claim 10, to a more narrow CRC range that originally claimed in claim 1 has not been addressed, and this logic is maintained for the currently presented CRC range  combination to achieve the same advantage or result discovered by applicant” (MPEP 2144 IV)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784